

116 HR 7636 IH: Custodial Interrogation Recording Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7636IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize the Attorney General to provide grants to States and units of local government for the video recording of custodial interrogations.1.Short titleThis Act may be cited as the Custodial Interrogation Recording Act.2.FindingsCongress finds the following:(1)According to the National Conference of Commissioners on Uniform State Laws, research has demonstrated that video recording of custodial interrogations furthers three important civic values: truth-finding, efficient and fair administration of justice, and protection of constitutional guarantees. See Richard A. Leo, Police Interrogation and American Justice 296–305 (2008); Thomas P. Sullivan, Recording Federal Custodial Interviews, 45 Am. Crim. L. Rev. 1297 (2008).(2)Video recording of the entire process of custodial interrogation has proven to be a major advance in law enforcement, improving the ability to solve crimes and prove cases while lowering the overall costs of investigation and litigation.(3)Video recording of custodial interrogations promotes truth-finding in several ways, including by reducing the incentive to fabricate, compensating for faulty or unreliable recollections of witnesses, deterring problematic interrogation methods, filtering out weak cases, and enhancing the ability of finders of fact to assess witness credibility and veracity.(4)Video recording of custodial interrogations promotes efficiency in the administration of the criminal justice system by reducing the number of frivolous suppression motions, improving the quality of police investigations, improving the quality of review and case screening by prosecutors, and reducing the likelihood of hung juries.(5)Video recording of custodial interrogations safeguards constitutional rights and values by making it easier for courts to adjudicate motions to suppress, by making it easier for prosecutors to preserve and disclose material exculpatory evidence required under the Supreme Court decision in Brady v. Maryland, 373 U.S. 83 (1963), by making it easier for superiors to train police officers in how to comply with constitutional mandates and for the press, and by making it easier for the press, the judiciary, prosecutors, independent watchdog groups, and police administrators to identify and correct misuses of power by law enforcement.(6)Video recordings of custodial interrogations make it easier to identify and avoid biases, which would otherwise be difficult to detect and correct because such biases are often unconscious, thus operating outside police awareness.(7)Video recordings of custodial interrogations help to improve public confidence in the fairness and professionalism of policing, which in a democracy not only is a good in itself but also a proven means of reducing crime and enhancing citizen cooperation in solving crimes.(8)Video recording of the entire process of custodial interrogation is likely to be a major boon to law enforcement, improving its ability to prove its cases while lowering overall costs of investigation and litigation. Such recording will also, however, improve systemic accuracy, fairness to the accused and the State alike, protection of constitutional rights, and public confidence in the justice system.3.AmendmentTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711) is amended—(1)in section 1001(a), by adding at the end the following:(27)There are authorized to be appropriated to carry out part OO such sums as may be necessary for each of the first 5 fiscal years beginning after the date of the enactment of such part.; and(2)by adding at the end the following:OOCUSTODIAL INTERROGATION VIDEO RECORDING GRANTS3061.Custodial interrogation video recording grants(a)Grant programThe Attorney General shall make grants to States and units of local government to take whatever steps the Attorney General determines to be necessary to achieve the complete and accurate recording, by both audio and video means, of every custodial interrogation occurring within the State or unit of local government.(b)Matching requirementThe portion of the costs of a program funded by a grant under this section may not exceed 75 percent.(c)Definition of custodial interrogationIn this section, the term custodial interrogation means questioning or other conduct by a law enforcement officer which is reasonably likely to elicit an incriminating response from an individual and occurs when reasonable individuals in the same circumstances would consider themselves in custody..